DETAILED ACTION
Claims 1-7 are pending. Claims 1-2 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 2, 2022.  As directed by the amendment: claims 1 and 2 have been amended, and claims 4-7 have been added.  Thus, claims 1-7 are presently pending in this application.
Applicant’s amendment to the claims has overcome the claim objection.
Applicant’s amendment to the claims has overcome the rejections under 35 USC §112(b).
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections.
Response to Arguments
Applicant's arguments filed December 2, 2022 have been fully considered but they are not persuasive. Applicant argues that Nakagawa and Fujiwara fail to teach of suggest that only an end portion of the bobbin thread is locked from the back side.  The examiner respectfully disagrees.  It is noted that Nakagawa depicts that only the end portion of the bobbin thread is locked by the adhesive tape (see Fig. 3A and 3B).  The only element missing is that the location of the tape between the base material and the skin.  Fujiwara is utilized to show the location of the tape between the base material and the skin, but the shape of the tape from Nakagawa is still utilized and the shape of the tape of Fujiwara is not utilized.  Therefore, only the end portion of the bobbin thread is locked by the tape of Nakagawa and not other portions of the bobbin thread and thus the claimed combination of references still reads on the claim as written.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 20190176718) in view of Fujiwara (US 20180015706) (“Fujiwara I”).
Regarding claim 1, Nakagawa describes a skinned product (see Figs. 3A-3C along with description of resin core, para. 0005) comprising: a base material (resin core material, described in para. 0005 and joined to skin material); a skin (skin material 3) disposed on a surface of the base material (skin joined to resin core, para. 0005); and a stitch line (see annotated Fig. 3A) including a plurality of stitches (stitches 4) arranged so as to form a linear shape on the skin (see Fig. 3A), the stitches being formed by a needle thread (thread 4A) penetrating the skin in a thickness direction from a front side (surface, see Fig. 3B) and a bobbin thread (thread 4B) intersecting with the needle thread on a back side (back, see Fig. 3B) of the skin, wherein only an end portion (see annotated Figs. 3A and 3B, the other portions of the bobbin thread are not locked in place) of the bobbin thread (4B) in a length direction of the stitch line is locked from the back side (back) to the skin by an adhesive tape (tape T, Fig. 3A, 3B, para. 0008) and attached to a back surface (see Figs. 3A, 3B, attached to a back surface) of the skin.
Nakagawa does not explicitly describe that the tape is disposed between the base material and the skin (Although the figures show before the skin is joined to resin core there is no depiction or description of the location of the resin base).
In related art, Fujiwara I depicts the use of tape (3) between a base layer (4) and a skin (1).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the product of Nakagawa to include the tape between the base and skin so that the tape would be more secure and also to permit the stitches to be secured in situations when the stitching ends a distance away from the end of the skinned product (for example, see Fig. 1 of Fujiwara which depicts stitching that ends in the middle of the component).

    PNG
    media_image1.png
    634
    740
    media_image1.png
    Greyscale

Regarding claim 2, the product of Nakagawa as modified describes wherein the adhesive tape (T) is disposed so as to straddle the bobbin thread (4B) in an intersecting direction intersecting with the stitch line (see Fig. 3A).
Regarding claim 3, the product of Nakagawa as modified describes wherein at least an endmost portion of the end portion (see annotated Fig. 3B above) of the bobbin thread (4B) is sandwiched between the back surface (back) of the skin (3) and the adhesive tape (T) attached to the back surface.
Regarding claim 7, the product of Nakagawa as modified describes wherein the skinned product is embodied as an interior part of an automobile (skin on the interior side of the automobile as a designed surface, para. 0003). 
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 20190176718) in view of Fujiwara (US 20180015706) (“Fujiwara I”) and Thielhorn et al. (US 20170043514).
Regarding claim 4, the product of Nakagawa as modified describes the limitations of claim 4, but does not explicitly describe wherein the skinned product is embodied as an instrument panel of an automobile.
In related art Thielhorn depicts and describes that skin material is often utilized in various areas of an automotive interior including the instrument panel (see at least Fig. 1C depicting skin material on the left side by the instrument panel, para. 0089).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of Nakagawa to be utilized on an instrument panel in order to provide a pleasing instrument panel design (see paras. 0003-0004 Nakagawa describing utilizing trim for improvement of appearance, see also Thielhorn describing that the panel provides a visual appearance or effect, para. 0039)
Regarding claim 6, the product of Nakagawa as modified describes that the skin has a sheet shape with a uniform thickness (is uniform in thickness, see Fig. 3B).
The product of Nakagawa does not explicitly describe that the skin is a synthetic leather.
In related art, Thielhorn depicts a similar product that utilizes imitation leather (para. 0089).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the skin to be formed of synthetic leather as describes in Thielhorn in order to provide a cheaper alternative to leather while also providing for a sophisticated or premium-looking interior product.  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 20190176718) in view of Fujiwara (US 20180015706) (“Fujiwara I”) and Fujiwara (US 20180207908) (“Fujiwara II”)
Regarding claim 5, the product of Nakagawa as modified describes the limitations of claim 5, but does not explicitly describe the base material being a molded resin material and having a non-planar surface.  
In related art, Fujiwara II depicts that non-planar base material 5 may be utilized for use with a skin product (see Fig. 1, see para. 0091 describing the base material may be resin).  Patentable weight has only been given to the structure of the end product, not to the method of manufacture.  The end product being considered a skinned product on a resin material.  Manufacturing steps such as forming a spraying, dipping, molding casting, cutting, are not given patentable weight in the claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the base material to have a non-planar shape so that various shapes of the skinned product may be utilized throughout the automobile in various areas such as the instrument panel, and door panels that include surfaces that are not planar.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732    

/ALISSA L HOEY/Primary Examiner, Art Unit 3732